Case 1:19-cv-00745-RM-NYW Document 48 Filed 12/06/19 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00745-RM-NYW

  SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

  v.

  DIANE D. DALMY, and
  MICHAEL J. WOODFORD,

        Defendants.
  ______________________________________________________________________________

                             FINAL JUDGMENT AS TO
                          DEFENDANT DIANE D. DALMY
  ______________________________________________________________________________

          Plaintiff Securities and Exchange Commission (“the Commission”) having filed a

  Complaint on March 13, 2019 and an Amended Complaint (naming an additional defendant) on

  June 26, 2019; the Court having entered a default against defendant Diane D. Dalmy (“Dalmy”)

  pursuant to Rule 55(a) of the Federal Rules of Civil Procedure (Dkt. #31); and the Court having

  entered an order dated December 2, 2019 granting the Commission’s motion for a default

  judgment as to Dalmy (Dkt. 43):

                                                   I.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Dalmy is

  permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

  (the “Securities Act”) [15 U.S.C. §77q(a)] in the offer or sale of any security by the use of any

  means or instruments of transportation or communication in interstate commerce or by use of the

  mails, directly or indirectly:

          (a)     to employ any device, scheme, or artifice to defraud;
Case 1:19-cv-00745-RM-NYW Document 48 Filed 12/06/19 USDC Colorado Page 2 of 7




         (b)     to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

         (c)     to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Rule

  65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

  following who receive actual notice of this Final Judgment by personal service or otherwise:

  (a) agents, servants, employees, and attorneys of Dalmy; and (b) other persons in active concert

  or participation with Dalmy or with anyone described in (a).

                                                   II.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Dalmy

  is permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

  Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §78j(b)] and Rule 10b-5

  promulgated thereunder [17 C.F.R. §240.10b-5], by using any means or instrumentality of

  interstate commerce, or of the mails, or of any facility of any national securities exchange, in

  connection with the purchase or sale of any security:

         (a)     to employ any device, scheme, or artifice to defraud;

         (b)     to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or



                                                   2
Case 1:19-cv-00745-RM-NYW Document 48 Filed 12/06/19 USDC Colorado Page 3 of 7




         (c)     to engage in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Rule

  65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

  following who receive actual notice of this Final Judgment by personal service or otherwise:

  (a) agents, servants, employees, and attorneys of Dalmy; and (b) other persons in active concert

  or participation with Dalmy or with anyone described in (a).

                                                   III.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED, pursuant to

  Section 21(e)(1) of the Exchange Act [15 U.S.C. $78u(e)(l)], that Dalmy shall comply with the

  Commission’s order permanently suspending her from appearing or practicing before it as an

  attorney, which was entered in Matter of Diane D. Dalmy, Esq., Exchange Act Release No.

  78993 (Sept 29, 2016).


                                                   IV.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Dalmy

  is permanently restrained and enjoined from directly or indirectly providing professional legal

  services to any person or entity in connection with the offer or sale of securities pursuant to, or

  claiming, an exemption under Section 4(a)(1) of the Securities Act [15 U.S.C. §77d(a)(1)]

  predicated on Securities Act Rule 144 [17 C.F.R. §230.144], or any other exemption from the

  registration provisions of the Securities Act; and that Dalmy is required to provide any actual or

  potential client seeking legal advice or representation in matters relating to the federal securities

  laws with copies of (i) the Commission’s complaint filed against her and the court’s final


                                                    3
Case 1:19-cv-00745-RM-NYW Document 48 Filed 12/06/19 USDC Colorado Page 4 of 7




  judgment issued against her in both this action and in SEC v. Zenergy Int'l, Inc., Case No. 1:13-

  cv-05511 (N.D. Ill. Sept. 30, 2015), and (ii) the Commission’s order permanently disqualifying

  her from practicing before it as an attorney, which was entered in Matter of Diane D. Dalmy,

  Esq., Exchange Act Release No. 78993 (Sept 29, 2016).

                                                   V.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Dalmy

  is liable for disgorgement of $26,700, representing profits gained as a result of the conduct

  alleged in the Amended Complaint, together with prejudgment interest thereon in the amount of

  $3,535.62, for a total disgorgement obligation of $30,235.62, and is also liable for a civil penalty

  in the amount of $ $86,718 pursuant to Section 20(d) of the Securities Act [15 U.S.C. §77t(d)]

  and Section 21(d)(3) of the Exchange Act [15 U.S.C. §78u(d)(3)].

         Dalmy shall satisfy this obligation by making payment to the Securities and Exchange

  Commission within 14 days after entry of this Final Judgment. Dalmy may transmit payment

  electronically to the Commission, which will provide detailed ACH transfer/Fedwire instructions

  upon request. Dalmy may make payment directly from a bank account via Pay.gov through the

  SEC website at http://www.sec.gov/about/offices/ofm.htm. Dalmy may also make payment by

  certified check, bank cashier’s check, or United States postal money order payable to the

  Securities and Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169




                                                   4
Case 1:19-cv-00745-RM-NYW Document 48 Filed 12/06/19 USDC Colorado Page 5 of 7




  and shall be accompanied by a letter identifying the case title, the civil action number, the name

  of this Court, and the name of Dalmy as a defendant in this action; and specifying that payment

  is made pursuant to this Final Judgment.

         Dalmy shall simultaneously transmit photocopies of evidence of payment and case

  identifying information to the Commission’s counsel in this action. By making this payment,

  Dalmy relinquishes all legal and equitable right, title, and interest in such funds and no part of

  the funds shall be returned to her.

         The Commission may enforce the Court’s judgment for disgorgement and prejudgment

  interest by moving for civil contempt (and/or through other collection procedures authorized by

  law) at any time after 14 days following entry of this Final Judgment. Dalmy shall pay post

  judgment interest on any delinquent amounts pursuant to 28 U.S.C. §1961. The Commission

  shall hold the funds, together with any interest and income earned thereon (collectively, the

  “Fund”), pending further order of the Court.

         The Commission may propose a plan to distribute the Fund subject to the Court’s

  approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

  provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

  jurisdiction over the administration of any distribution of the Fund. If the Commission staff

  determines that the Fund will not be distributed, the Commission shall send the funds paid

  pursuant to this Final Judgment to the United States Treasury.

         Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

  paid as civil penalties pursuant to this Final Judgment shall be treated as penalties paid to the

  government for all purposes, including all tax purposes. To preserve the deterrent effect of the

  civil penalty, Dalmy shall not, after offset or reduction of any award of compensatory damages
                                                    5
Case 1:19-cv-00745-RM-NYW Document 48 Filed 12/06/19 USDC Colorado Page 6 of 7




  in any Related Investor Action based on her payment of disgorgement in this action, argue that

  she is entitled to, nor shall she further benefit by, offset or reduction of such compensatory

  damages award by the amount of any part of her payment of a civil penalty in this action

  (“Penalty Offset”). If the court in any Related Investor Action grants such a Penalty Offset,

  Dalmy shall, within 30 days after entry of a final order granting the Penalty Offset, notify the

  Commission’s counsel in this action and pay the amount of the Penalty Offset to the United

  States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be

  deemed an additional civil penalty and shall not be deemed to change the amount of the civil

  penalty imposed in this Final Judgment. For purposes of this paragraph, a “Related Investor

  Action” means a private damages action brought against Dalmy by or on behalf of one or more

  investors based on substantially the same facts as alleged in the Amended Complaint in this

  action.

                                                   VI.

            IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that this

  Court shall retain jurisdiction over Dalmy as a party to this matter for all purposes, including the

  implementation and enforcement of this Final Judgment.

            Pursuant to Fed. R. Civ. Proc. 58(b)(2)(B), the Court hereby approves the form of the

  Final Judgment set forth above and directs the Clerk to promptly enter the Final Judgment.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge



                                                    6
Case 1:19-cv-00745-RM-NYW Document 48 Filed 12/06/19 USDC Colorado Page 7 of 7




       DATED this 6th day of December, 2019.

                                               FOR THE COURT:
                                               JEFFREY P. COLWELL


                                               By: s/C. Pearson
                                                  C. Pearson, Deputy Clerk




                                           7
